Order filed February 23, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00470-CV
                                    ____________

  TERVOR D. REES-JONES AND DEVON ENERGY PRODUCTION CO., LP,
                           Appellant

                                            V.

                          D. BOBBITT NOEL, JR., Appellee


                       On Appeal from the 127th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-39598


                                         ORDER
       The reporter’s record in this case was due July 17, 2011. See Tex. R. App. P. 35.1.

       On December 6, 2011, the court reporter requested an extension of time to file the
record, which the court granted until February 3, 2012. The record has not been filed with
the court. We therefore issue the following order.

       We order Scotty Baldwin, the court reporter, to file the record in this appeal on or
before March 23, 2012. If he does not timely file the record as ordered, the court may
issue a show cause order directing him to appear before this court on a date certain to show
cause why he should not be held in contempt for failing to file the record as ordered.
Contempt of court is punishable by a fine and/or confinement in jail.



                                     PER CURIAM




                                            2